Citation Nr: 1526748	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve disorder secondary to a left femur osteochondroma with excision of the lesion, and with scar residual.

2.  Entitlement to service connection for a right leg disorder secondary to a left femur osteochondroma with excision of the lesion, and with scar residual.

3.  Entitlement to a higher initial evaluation for a left femur osteochondroma with excision of the lesion, and with scar residual, currently rated at 10 percent.

4.  Entitlement to an initial compensable evaluation for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was certified by the Detroit, Michigan RO.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS).  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Veteran's representative cancelled a scheduled November 2014 Travel Board hearing.  The record, however, revealed that the Veteran ostensibly intended to keep the scheduled hearing.

In light of that conflict the Board in May 2015 contacted the Veteran and requested that he clarify whether he still wanted a hearing, and if so, of what type.  The Veteran's attorney responded and requested a travel board or videoconference hearing at the RO whichever became available first.  Consequently, to afford due process, another hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the first available travel board or videoconference hearing before a Veterans Law Judge, consistent with the Veteran's case docket number and 38 U.S.C.A. § 7107.  The RO must notify the Veteran of the date, time and location of this hearing and place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

